MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00207-CV

ELLEN LUMENTA, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF
 THE ESTATE OF ROY MEYERS REVELINO NAWAWI, DECEASED, Appellant

                                            V.

BELL HELICOPTER TEXTRON, INC., BELL HELICOPTER CORPORATION, BELL
  HELICOPTER INTERNATIONAL SALES CORPORATION, BELL HELICOPTER
INTERNATIONAL, INC., BELL HELICOPTER KOREA, INC., PRATT & WHITNEY,
             AND UNITED TECHNOLOGIES CORP., Appellees

  Appeal from the 190th District Court of Harris County. (Tr. Ct. No. 2013-45235A).

TO THE 190TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 27th day of August 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final order signed by
             the trial court on May 7, 2014. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s order contains no
             reversible error. Accordingly, the Court affirms the trial
             court’s order.
                     The Court orders that the appellant, Ellen Lumenta,
              Individually and as Personal Representative of the Estate of
              Roy Meyers Revelino Nawawi, Deceased, pay all appellate
              costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 27, 2015.

              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT